Citation Nr: 0710845	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from May 1964 to October 
1967.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from the RO.  

A November 2005 Board decision denied service connection for 
an acquired psychiatric disability, to include PTSD.  

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  

The November 2005 Board decision was vacated and remanded to 
the Board by an Order of the Court in October 2006, based on 
a Joint Motion To Vacate And Remand (Joint Motion). 

A December 2006 letter was received by VA from the veteran's 
attorney in which the veteran waived the 90 day period for 
the submission of additional argument or evidence in support 
of his claim prior to the Board's readjudication.  

For the reasons indicated hereinbelow, the issue on appeal is 
being remanded to the agency of original jurisdiction (AOJ) 
via the Appeals Management Center in Washington, DC.  



REMAND

The October 2006 Joint Motion found that the November 2005 
Board decision did not include all relevant medical evidence.  
It was noted in the Joint Motion that even though the veteran 
reported in a March 2002 VA treatment record that he had been 
attacked by soldiers in the 1960's in Karlsruhe, Germany, 
which resulted in a fracture of the left cheekbone requiring 
60 days hospitalization in Germany, no attempt had been made 
to obtain these hospital records.  

The Joint Motion also noted that, although the veteran 
reported on evaluation at the VA Medical Center (VAMC) in 
Tucson, Arizona in November 2004 that he was currently 
receiving treatment for his psychiatric problems, recent VA 
treatment records from this facility were also not part of 
the record.  

Based on the October 2006 Court Order, this case is being 
remanded for the following actions:  

1.  The AOJ should request that the 
veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him since service for psychiatric 
disability.  After securing the necessary 
authorization, the AOJ should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran that 
have not been previously secured, to 
include the complete treatment records 
for psychiatric problems from the VAMC in 
Tucson, Arizona.  If VA is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and provide 
him an opportunity to submit copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

2.  The veteran should be asked to submit 
a written statement that provides as much 
detail as possible on the incident in 
Karlsruhe, Germany in the 1960's in which 
he was attacked by soldiers and 
subsequently hospitalized for a fractured 
left cheekbone, to include the date of 
the attack and the name of the hospital 
at which he was hospitalized.  The AOJ 
should then attempt to obtain any 
available records of the incident.  

3.  After the above has been completed, 
as well as any additional indicated 
development, VA must readjudicate the 
issue currently on appeal based on all 
relevant evidence on file, to include any 
additional evidence added as a result of 
this remand.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney must be provided a 
Supplemental Statement of the Case and 
must be afforded an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


